IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

EDWARD TYRONE RIDLEY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-0280

ATTORNEY GENERAL OF
FLORIDA, ATTORNEY
GENERAL OF GEORGIA,
STATE OF FLORIDA,
STATE OF GEORGIA,

     Respondent.
___________________________/

Opinion filed April 1, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Edward Tyrone Ridley, pro se, Petitioner.

Hon. Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.